


Exhibit 10.19


Non-Employee Director Compensation


We currently pay our non-employee directors an annual retainer of $40,000. Our
lead director and each Chairperson of a Committee of the Board of Directors also
receives an annual retainer. The compensation per meeting and annual chairperson
retainer amounts as of January 1, 2014 are as follows:


 
Board of Directors
Special Committee
Audit Committee
Compensation Committee
Nominating Committee
Meeting daily compensation - attendance in person
$
1,000


$
500


$
500


$
500


$
500


Meeting daily compensation - telephonic
$
500


$
500


$
500


$
500


$
500


Annual Retainer - Chairperson
$
25,000


not applicable


$
18,500


$
7,500


$
5,000





As of January 1, 2014, the equity component of the director's compensation is
valued at $150,000. Half of the annual equity package consists of restricted
stock units and the other half consists of stock options. The options become
exercisable one year after the grant date and expire ten years after the grant
date. The restricted stock units vest one year from the grant date.






